{¶ 21} I respectfully dissent. The Supreme Court of Ohio has stated that a trial court's decision should be found unreasonable only "if there is no sound *Page 444 reasoning process that would support that decision." (Emphasis added.) AAAA Ent., Inc. v. River Place Community UrbanRedevelopment Corp. (1990), 50 Ohio St.3d 157, 161,553 N.E.2d 597. Further, "[a]n appellate court is not permitted to find an abuse of discretion merely because it would have arrived at a different result if it had reviewed the matter de novo."Swearingen v. Waste Tech. Indus. (1999), 134 Ohio App.3d 702,714, 731 N.E.2d 1229, citing AAAA Ent., Inc., supra.
{¶ 22} In this case, the only evidence of inadvertence or excusable neglect before the trial court was appellant's own admission that it did not forward the complaint to its attorney in a timely manner. As stated by the majority, the record shows that the trial court took those circumstances into account and found the explanation lacking. Despite the adverse impact on appellant, I cannot say that the trial court engaged in unsound reasoning before denying appellant's motion to vacate. Accordingly, I would find no abuse of discretion and affirm the trial court's judgment.